t c memo united_states tax_court willie c scott and sandra n scott petitioners v commissioner of internal revenue respondent docket no 1753-14l filed date michelle t white for petitioners adam j smith and lauren b epstein for respondent memorandum findings_of_fact and opinion goeke judge petitioners seek review of respondent’s determinations to collect via levy income_tax liabilities and additions to tax arising in and and to deny mrs scott relief from joint_and_several_liability the specific issues presented are whether the settlement officer abused her discretion by determining that petitioners were not eligible for currently not collectible status but instead qualified for an installment_agreement with a dollar_figure monthly payment we hold that the settlement officer did not and whether mrs scott is entitled to relief from joint_and_several_liability for taxable years and under sec_6015 we hold that she is to the extent that the tax deficiencies were not attributable to items reported on her schedules c profit or loss from business and on her schedules a itemized_deductions findings_of_fact petitioners a married couple resided together in florida when the petition was filed mr scott has been in charge of household finances in recent years including taxable years and mr scott prepared the joint federal_income_tax returns for and and submitted them electronically mrs scott played no role in the returns’ preparation except providing mr scott information regarding her two businesses she holds a bachelor of science degree unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure in accounting from northern illinois university and handled the sales and expense data for the two businesses she managed mary kay cosmetics and direct sales waiora for which she had two separate schedules c for each year she was not involved in her husband’s business activities on their joint_return petitioners claimed a dollar_figure refund which respondent issued on date on their return petitioners claimed a dollar_figure refund which respondent issued on date on date respondent mailed petitioners a notice_of_deficiency for taxable years and respondent determined income_tax deficiencies and fraud penalties under sec_6663 for and we note however that respondent abated the assessment of the fraud penalties against mrs scott petitioners did not file a petition to contest the and determinations in the notice_of_deficiency and those liabilities are not in dispute in the present case however mrs scott’s claim for relief from joint_and_several_liability is properly before us on the basis of our jurisdiction to review determinations denying such relief under sec_6015 the notice_of_deficiency indicated several areas where petitioners had failed to establish that expenses reported on the joint returns for the businesses each petitioner operated independently were paid_or_incurred the notice_of_deficiency had the following adjustments to income adjustments to income sch c1 - supplies - mary kay sch c1 - interest - other - mary kay sch c1 - car truck expenses - mary kay sch c4 - taxes licenses - gold importing sch c3 - advertising - waiora sch c2 - travel - tree re 5linx sch c2 - legal professional - tree re 5linx sch c2 - car truck expenses - tree re 5linx sch c3 - gross_receipts - waiora sch c2 - gross_receipts - tree re 5linx sch c1 - gross_receipts - mary kay sch c2 - repairs maintenance - tree farm sch c1 - cgs - purchases - mary kay se agi adjustment itemized_deductions exemptions sch c1 - utilities - mary kay sch c1 - rent lease - other business property - mary kay sch c1 - office expenses - mary kay sch c5 - utilities sch c5 - car truck expenses sch c5 - gross_receipts or sales - ardyss sch c1 - other expenses - mary kay dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- --- dollar_figure big_number big_number --- --- --- --- --- --- big_number --- big_number big_number big_number big_number big_number big_number big_number big_number sch c5 - supplies - ardyss international sch c4 - other expenses - gold importing social_security --- --- --- big_number big_number big_number the most significant adjustment was dollar_figure regarding mrs scott’s sole_proprietorship direct sales waiora for for dollar_figure of the dollar_figure total positive adjustments to income related to mrs scott’s two businesses for dollar_figure of the dollar_figure in total positive adjustments related to her two businesses regarding petitioners’ request for currently not collectible status the settlement officer requested that before date petitioners submit to her signed copies of their form sec_1040 u s individual_income_tax_return for tax_year sec_2011 and sec_2012 and a completed form 433-a collection information statement for wage earners and self-employed individuals with all applicable attachments requested on the form the settlement officer made clear that she could not consider any collection alternative during the collection_due_process cdp hearing without the requested information petitioners failed to submit the information by that deadline on date petitioners left a voice mail requesting to reschedule the conference the settlement officer complied and rescheduled for date on date petitioners faxed the settlement officer each spouse’s married filing separate individual income_tax returns for taxable_year sec_2011 and sec_2012 and a form 433-a signed only by mr scott they provided no other documents on date the settlement officer left a voice mail requesting supporting documentation for form 433-a but petitioners never submitted any for taxable years and mr scott had retirement income and operated multiple businesses after reviewing the form 433-a and using the national standards for allowable living_expenses the settlement officer determined that petitioners were not eligible for currently not collectible status and instead indicated that they could pay dollar_figure monthly installments respondent therefore issued a determination to proceed with collection petitioners then filed a petition with this court i jurisdiction opinion petitioners come before us pursuant to sec_6330 to appeal the settlement officer’s determination j urisdiction under sec_6330 is established when there is a written notice that embodies a determination to proceed with the collection of the taxes in issue and a timely filed petition 117_tc_159 petitioners received a notice_of_deficiency for the taxable years and the notice_of_deficiency determined that both petitioners were liable for the deficiencies in income_tax and penalties under sec_6663 since petitioners received the notice_of_deficiency and did not file a petition contesting it they cannot challenge the tax_liabilities in this case but may challenge the settlement officer’s exercise of discretion in determining to proceed with collection subsequently mrs scott requested relief from joint_and_several_liability and submitted form_8857 request for innocent spouse relief and respondent rejected her request in the same notice_of_determination issued regarding the collection action however respondent stated in that notice that the denial of relief from joint_and_several_liability was separate from the collection action determination ii cdp hearings and standard of review if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property before proceeding with a levy the commissioner must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to a hearing sec_6330 and b during the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 following the hearing the appeals_office must determine whether the proposed collection action may proceed for a notice_of_intent_to_levy the appeals_office is required to consider whether the secretary has met the requirements of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the collection action be no more intrusive than necessary sec_6330 the settlement officer considered each of these requirements and found petitioners’ accounts were currently collectible where a taxpayer’s underlying tax_liability is not in dispute the court reviews the commissioner’s determination to proceed with collection for abuse_of_discretion see 114_tc_604 114_tc_176 to establish abuse_of_discretion the taxpayer must prove that the decision of the commissioner was arbitrary capricious or without sound basis in fact or in law 129_tc_107 citing sego v commissioner t c pincite and 112_tc_19 in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office id pincite iii whether the settlement officer abused her discretion petitioners argue that the settlement officer abused her discretion by failing to consider all facts pertaining to petitioners’ ability to pay the monthly installment the settlement officer gave petitioners multiple opportunities to submit the documents she required to assess the situation petitioners missed the first deadline date the settlement officer rescheduled the original hearing to date with documents due on date on this date petitioners submitted via fax the requested form 433-a and copies of delinquent returns for tax_year sec_2011 and sec_2012 but failed to include supporting documentation to substantiate income and expenses on date the settlement officer called petitioners and left a voice mail requesting the supporting documents petitioners again failed to comply the settlement officer through her multiple attempts to obtain documentation was sufficiently patient petitioners argue that they are not technologically sophisticated but they sent the requested form 433-a via fax they could have also sent the supporting documents using fax or informed the settlement officer of the circumstances that prevented them from sending the information petitioners never requested additional time to turn in the supplemental documents after turning in the form 433-a a settlement officer can take into consideration only the information she is provided see boyd v commissioner tcmemo_2013_100 granting the commissioner’s motion for summary_judgment in a cdp case because of among other things the taxpayers’ failure to timely submit form 433-a and supporting documents winters v commissioner tcmemo_2012_183 holding that the settlement officer did not abuse her discretion by sustaining the proposed collection action when the taxpayer did not timely submit the requested forms and financial documentation petitioners were given ample opportunity to supply the necessary information but they did not do so in addition their trial testimony did not support their claims of inability to pay and in at least one instance was inconsistent with information they had previously represented to the settlement officer we therefore conclude that respondent did not abuse his discretion in determining to proceed with collection iv relief from joint_and_several_liability under sec_6015 generally married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the return sec_6013 sec_6015 allows a spouse to obtain relief from joint_and_several_liability in certain circumstances sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint_and_several_liability under sec_6015 sec_6015 provides that a taxpayer will be relieved of liability for an understatement_of_tax if a joint_return was filed for the taxable_year in question there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse the taxpayer requesting relief did not know and had no reason to know that there was such understatement when he or she signed the return taking into account all of the facts and circumstances it would be inequitable to hold the taxpayer liable for the deficiency attributable to such understatement and the taxpayer elects to have sec_6015 apply within two years of the initial collection action the first element has been stipulated namely that a joint_return was filed for taxable years and mr scott prepared the returns while mrs scott provided the sales and expenses from her businesses and some of the adjustments in the notice_of_deficiency relate to mr scott’s businesses alone sec_6015 provides that the erroneous item must be attributable to mr scott mrs scott maintains that because mr scott prepared the entire return and because he acknowledged making the error that led to the disallowance of the advertising expense deduction claimed in her schedule c for the item should be considered attributable to mr scott we address her position by applying the third element of the statute reason to know which requires us analyze to whom the items of disallowed deductions are attributable a reason to know the court_of_appeals for the eleventh circuit to which appeal of this case would ordinarily lie has held that a spouse has reason to know of a substantial_understatement if a reasonably prudent taxpayer in her position could be expected to know that the return contained the substantial_understatement see 18_f3d_1521 11th cir rev’g tcmemo_1991_463 872_f2d_1499 11th cir aff’g tcmemo_1988_63 see also sec_7482 in 114_tc_276 we embraced the four-factor inquiry that has generally been used in deciding the question of whether there is reason to know level of education involvement in business and financial affairs routine versus lavish expenditures and deceit by the other spouse only the first two factors are applicable here therefore we will consider education and involvement in financial affairs in determining whether mrs scott had a reason to know when she signed the joint_return that there were understatements education mrs scott has a degree in accounting from northern illinois university’s accounting program from approximately to she was in charge of the couple’s household finances she also has business experience managing a sales team for mary kay with her educational background coupled with her business experience she was in the position to recognize misstatements in the returns had she chosen to review them this factor weighs against granting her relief involvement in financial affairs petitioners do not have joint accounts and mrs scott did not have access to her husband’s personal accounts the household bills as well as most of the grocery shopping and other expenses were paid out of mr scott’s personal account nevertheless for dollar_figure of the dollar_figure total positive adjustments to income related exclusively to items from her businesses reported on her schedules c for the taxable_year dollar_figure of the dollar_figure in total positive adjustments to income related to items from her businesses thus mrs scott had knowledge of the income and expenses that gave rise to portions of the understatements of tax petitioners argue that it does not necessarily follow that having knowledge of the income itself translates to knowledge of the understatements of tax on the tax returns however the more the relief-seeking spouse knows about a transaction the more likely it is that she will know or have reason to know that the deduction arising from that transaction may not be valid 887_f2d_959 9th cir the duty to inquire may arise when the relief-seeking spouse has notice that a particular deduction could result in a substantial_understatement of tax the failure to inquire may result in the constructive knowledge of the understatement mrs scott has a responsibility to check the amounts reported for her businesses she is not relieved of this obligation simply because she is not involved in other financial aspects of the household responsibility comes with the benefits of filing jointly levin v commissioner tcmemo_1987_67 holding that a requesting spouse has a duty to inquire about large deductions claimed on her joint_return and cannot escape the resulting tax_liability by ignoring the return’s contents we agree with respondent who argues that a requesting spouse who does not review a return is nonetheless deemed to have knowledge of the contents of the return to put it another way f ailure to review a tax_return standing alone does not relieve a taxpayer of liability schmidt v united_states cl_ct petitioners cite 887_f2d_959 and mcclelland v commissioner tcmemo_2005_121 as examples where relief from joint_and_several_liability has been granted when there is no shared bank account and there are no unusual or lavish expenses reliance on these cases however is misplaced because in each of these cases the requesting spouse’s income was not a cause of the tax_deficiency price involved a requesting spouse whose income was not a point of contention on the tax_return in addition this spouse had reviewed the tax_return and even mentioned to her husband that the deductions on his part were excessive price v commissioner f 2d pincite similarly in mcclelland the requesting spouse had limited involvement with the business from which the improper interest deductions originated furthermore it was the husband who provided all of the business’ information to their accountant and the requesting spouse was never allowed the opportunity to review the tax returns mcclelland v commissioner slip op pincite mrs scott however had a responsibility to review the tax returns especially items that concerned her businesses and a review of her schedule c items would have put her on notice of the substantial overstated expense for and other errors for in conclusion mrs scott should have had knowledge of income_tax owed related to items of her own businesses we hold that those items were not attributable to mr scott we must also consider however whether she had reason to know about the other adjustments to the returns the record establishes that mrs scott did not know about her husband’s businesses or about the adjustments made to her husband’s business_expense deductions therefore we find she did not have reason to know of these items of disallowed expense deductions finally regarding adjustments disallowing deductions claimed on schedules a itemized_deductions mrs scott has failed to show why she would not have known about these items b inequity we now must take into account all the facts and circumstances in deciding whether it is inequitable to hold mrs scott liable for the deficiencies sec_6015 f the material factors most often cited and considered are whether there has been a significant benefit to the spouse claiming relief and whether the failure to report the correct_tax liability on the joint_return results from concealment overreaching or any other wrongdoing on the part of the other spouse 119_tc_306 aff’d 101_fedappx_34 6th cir 118_tc_106 aff’d 353_f3d_1181 10th cir normal support is not considered a significant benefit petitioners received combined retirement distributions of dollar_figure and dollar_figure for and respectively on their and returns petitioners offset their retirement income with schedule c losses as a result petitioners received a refund of dollar_figure for and a refund of dollar_figure for they owe deficiencies of dollar_figure and dollar_figure for and respectively the overstated expenses of mrs scott’s businesses played a major role in petitioners’ tax_liabilities denying mrs scott relief regarding these items is not inequitable and would not cause undue economic hardship we do find as to the adjustments to mr scott’s business_expense deductions of which she had no reason to know that holding her liable on these facts would be inequitable she had no personal knowledge of or responsibility for these other items and she did not enjoy any significant benefit flowing from them finally denying her relief for disallowed itemized_deductions causes no undue_hardship and therefore she is not granted relief because she failed to establish that she had no reason to know about them v conclusion the collection action is sustained for both years the settlement officer did not abuse her discretion after giving petitioners numerous chances to comply with her requests for supporting documents in addition mrs scott is granted relief from joint_and_several_liability only to the extent that the tax deficiencies for and were attributable to mr scott’s schedule c items in reaching our holding herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
